Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00237-CV

                                 Austin Ramsey WRIGHT,
                                         Appellant

                                              v.

                                 Christina Diane WRIGHT,
                                          Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-05302
                         Honorable Richard Price, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       We ORDER that appellee Christina Diane Wright recover her costs of this appeal from
appellant Austin Ramsey Wright.

       SIGNED May 8, 2013.


                                               _________________________________
                                               Marialyn Barnard, Justice